Order entered November 13, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-04-01358-CV

             BASIC CAPITAL MANAGEMENT, INC., ET AL., Appellants

                                           V.

                   DYNEX COMMERCIAL, INC., ET AL., Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 03-00675

                                        ORDER
      Before the Court is appellant’s motion to expedite the mandate. We GRANT the motion.

We DIRECT the Clerk to issue the mandate forthwith.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE